Case: 20-40137     Document: 00515764456          Page: 1    Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                   No. 20-40137                      March 3, 2021
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ronald Lynn Rodgers,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:13-CR-24-1


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Ronald Lynn Rodgers, federal prisoner # 20650-078, moves for
   permission to proceed in forma pauperis (IFP) on appeal from the denial of
   his postjudgment motion for relief pursuant to Federal Rule of Civil
   Procedure 60(b). He argues the written judgment of conviction includes
   special supervised release conditions that were not orally pronounced at the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40137      Document: 00515764456           Page: 2   Date Filed: 03/03/2021




                                    No. 20-40137


   sentencing hearing. He asserts that the oral pronouncement controls and
   that the case should be remanded for the district court to omit the special
   conditions that were not orally pronounced at sentencing.
          By moving for IFP status, Rodgers is challenging the district court’s
   denial of leave to proceed IFP on appeal. See Baugh v. Taylor, 117 F.3d 197,
   199-202 (5th Cir. 1997). This court may entertain such a motion when the
   district court denied the litigant leave to proceed IFP. Fed. R. App.
   P. 24(a). To proceed IFP on appeal, Rodgers must meet the financial criteria
   and must raise a nonfrivolous issue. Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982); 28 U.S.C. § 1915(a)(1).
          The rules of civil procedure do not provide for relief in criminal
   proceedings. See Fed. R. Civ. P. 1; Fed. R. Crim. P. 1(a). Rodgers
   filed this Rule 60(b) motion in his criminal proceedings, attacking his
   criminal judgment. The motion was thus “a meaningless, unauthorized
   motion” that the district court lacked jurisdiction to consider. United States
   v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).
          Even if Rodgers’s motion is liberally construed as seeking relief under
   Federal Rule of Criminal Procedure 36, his appeal is without arguable merit.
   Rule 36 is a limited tool “meant only to correct ‘mindless and mechanistic
   mistakes.’” United States v. Ramirez-Gonzalez, 840 F.3d 240, 247 (5th Cir.
   2016) (citation omitted). Because Rodgers does not argue that the district
   court made clerical or mechanistic mistakes or accidentally included special
   conditions in the written judgment, the relief he sought was beyond the scope
   of relief permissible under Rule 36. Accordingly, Rodgers’s appeal is without
   arguable merit and is DISMISSED. See Howard v. King, 707 F.2d 215, 219-
   20 (5th Cir. 1983); 5th Cir. R. 42.2. His IFP motion is DENIED. See
   Howard, 707 F.2d at 219-20.




                                          2
Case: 20-40137     Document: 00515764456          Page: 3   Date Filed: 03/03/2021




                                   No. 20-40137


          Rodgers is ADVISED that the continued filing of frivolous,
   repetitive, or otherwise abusive attempts to challenge his conviction or
   sentence will invite the imposition of sanctions, including dismissal,
   monetary sanctions, and restrictions on his ability to file pleadings in this
   court and any court subject to this court’s jurisdiction. See Coghlan v.
   Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988).




                                         3